                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
RTP:FTB/VTN/MAA                                   271 Cadman Plaza East
F. #2015R00524                                    Brooklyn, New York 11201



                                                  May 3, 2021

By FedEx and ECF

Alan Vinegrad, Esq.                             Chris Flood, Esq.
Erin Monju, Esq.                                Flood & Flood
Katherine Onyshko, Esq.                         914 Preston at Main, Suite 800
Adam Margulies, Esq.                            Houston, TX 77002
Covington & Burling, LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405

Sean F. O'Shea, Esq.
Todd Blanche, Esq.
Amanda Devereux, Esq.
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281

                Re:   United States v. O’Sullivan, et al.
                      Criminal Docket No. 20-272 (PKC)

Dear Counsel:

               Pursuant to the order issued by the Court at the February 16, 2021 conference
in the above-referenced case and in compliance with Federal Rule of Criminal Procedure
16(a)(1)(G), the government writes to advise that it does not presently intend to call any
witnesses who would offer expert opinion testimony at the trial, which is currently scheduled
to begin on October 4, 2021.

                As discussed at the conference, although the government does not consider
them expert witnesses, in an abundance of caution, the government hereby gives notice that it
intends to call witnesses from certain of the victim unions and union benefit funds. The
government anticipates that these witnesses will generally discuss, among other topics:
(1) the obligations of Navillus Tile, Inc. (“Navillus”) under the relevant agreements,
including collective bargaining agreements (“CBAs”), entered into by Navillus and the
relevant unions; (2) the definitions of “covered work” under the terms of these agreements;
(3) the respective processes by which signatories to these agreements, including Navillus,
were required to report hours worked and wages paid to employees performing covered work
to the union benefits funds; (4) the submission by Navillus of remittance statements and
monetary contributions to the relevant union benefits funds during the time period covered
by the indictment; (5) whether employees paid by Navillus through the Consulting Firm as
part of the payroll scheme described in the indictment were included in the remittance
statements provided by Navillus to the benefits funds as part of the processes described
above; and (6) information regarding losses to the union benefits funds for employees that
received compensation from the Consulting Firm for covered work with no corresponding
contributions to union benefits funds by Navillus. Information related to this latter topic was
generally included with the materials provided in the government’s October 6, 2020
discovery production.

                Enclosed as Exhibit 1 is a list of the witnesses the government may call at trial
from the relevant unions and union benefits funds. As discussed at the February 16, 2021
conference, the government reserves the right to supplement or amend this list as it continues
to prepare for trial. To the extent the government has in its possession reports of meetings
with the identified prospective witnesses, or with individuals from the relevant unions and
union benefits funds who provided information substantially similar to the anticipated
testimony of the identified prospective witnesses, those reports are being produced to you
with this letter (the reports are Bates labeled NAVILLUS000204403 –
NAVILLUS000204440).

                                                    Very truly yours,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                            By:           /s/
                                                    F. Turner Buford
                                                    Meredith A. Arfa
                                                        Assistant U.S. Attorneys
                                                    Virginia T. Nguyen
                                                        Special Assistant U.S. Attorney
                                                    (718) 254-7000

Enclosures

cc:    Clerk of the Court (PKC) (w/o Exhibit 1)




                                                2
